Case: 19-2054    Document: 106    Page: 1    Filed: 08/11/2022




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

   HOLOGIC, INC., CYTYC SURGICAL PRODUCTS,
                       LLC,
               Plaintiffs-Appellants

                             v.

                MINERVA SURGICAL, INC.,
                 Defendant-Cross-Appellant
                   ______________________

                    2019-2054, 2019-2081
                   ______________________

     Appeals from the United States District Court for the
 District of Delaware in No. 1:15-cv-01031-JFB-SRF, Senior
 Judge Joseph F. Bataillon.
                  ______________________

                  Decided: August 11, 2022
                   ______________________

     MATTHEW WOLF, Arnold & Porter Kaye Scholer LLP,
 Washington, DC, argued for plaintiffs-appellants. Also
 represented by MARC A. COHN, JENNIFER SKLENAR.

     ROBERT N. HOCHMAN, Sidley Austin LLP, Chicago, IL,
 argued for defendant-cross-appellant. Also represented by
 CAROLINE A. WONG; JILLIAN STONECIPHER, Washington,
 DC; VERA ELSON, Wilson Sonsini Goodrich & Rosati, PC,
 Palo Alto, CA; OLIVIA M. KIM, EDWARD POPLAWSKI, Los An-
 geles, CA.
                  ______________________
Case: 19-2054    Document: 106     Page: 2   Filed: 08/11/2022




 2                    HOLOGIC, INC. v. MINERVA SURGICAL, INC.




  Before STOLL, CLEVENGER, and WALLACH, Circuit Judges.
 STOLL, Circuit Judge.
      This case comes to us on remand from the Supreme
 Court. The Court vacated our judgment affirming the dis-
 trict court’s summary judgment of no invalidity for claim 1
 of U.S. Patent No. 9,095,348 in favor of Hologic, Inc. and
 Cytyc Surgical Products, LLC (collectively, “Hologic”)
 based on the doctrine of assignor estoppel. The Supreme
 Court held that assignor estoppel remains a valid doctrine,
 but that it comes with limits. The Court remanded for us
 to consider whether assignor estoppel, as limited, pre-
 cludes Minerva Surgical, Inc. from challenging the validity
 of claim 1. Specifically, we must determine whether
 claim 1 is “materially broader” than the claims assigned to
 Hologic such that assignor estoppel should not apply.
     For the reasons below, we hold that claim 1 is not “ma-
 terially broader” than the claims assigned to Hologic. Ac-
 cordingly, Minerva is estopped from challenging the
 validity of claim 1 of the ’348 patent. We therefore affirm
 the district court’s summary judgment that claim 1 is not
 invalid. We also reinstate our earlier judgment in all other
 respects.
                         BACKGROUND
                              I
     The facts igniting the parties’ dispute go back nearly
 thirty years. In 1993, Csaba Truckai (one of the named
 inventors of the ’348 patent) co-founded a company called
 NovaCept, Inc. Mr. Truckai and his team at NovaCept in-
 vented the NovaSure system, an endometrial ablation de-
 vice used to treat abnormal uterine bleeding (menorrhagia)
 by destroying targeted cells in the lining of the uterus.
Case: 19-2054    Document: 106     Page: 3   Filed: 08/11/2022




 HOLOGIC, INC. v. MINERVA SURGICAL, INC.                   3



                              A
     On June 23, 1998, Mr. Truckai filed U.S. Patent Appli-
 cation No. 09/103,072, titled “A Moisture Transport Sys-
 tem for Contact Electrocoagulation,” which included 31
 claims of varying breadth. Of particular relevance here,
 some claims recited a “fluid permeable elastic member” to
 pass moisture away from the tissue, while one claim—
 claim 31—did not. Compare J.A. 40357 (claim 1) and
 J.A. 40359–60 (claim 16), with J.A. 40362 (claim 31).
     Mr. Truckai assigned his interest in the ’072 applica-
 tion to NovaCept in August 1998. While the ’072 applica-
 tion was pending at the U.S. Patent and Trademark Office,
 Cytyc Corporation acquired NovaCept for $325 million in
 March 2004. As part of this acquisition, NovaCept as-
 signed its intellectual property rights to Cytyc, including
 rights to its patents and any continuation, continuation-in-
 part, or divisional patent applications (which included the
 ’072 application). In the agreement, NovaCept warranted
 the validity and enforceability of the intellectual property
 rights it assigned. Relevant here, NovaCept warranted
 that it had “no present knowledge from which it could rea-
 sonably conclude” that the assigned intellectual property
 rights were invalid or unenforceable. J.A. 36367 ¶ 3.9(e).
 The ’072 application issued as U.S. Patent No. 6,813,520 in
 November 2004.
     Mr. Truckai eventually left NovaCept and, in 2008,
 founded Minerva, serving as its President, Chief Executive
 Officer, and a member of its Board of Directors.
 Mr. Truckai and others at Minerva developed the Endome-
 trial Ablation System (EAS), which received FDA approval
 in 2015. Minerva began commercial distribution of the
 EAS in August 2015.
                              B
     Hologic acquired Cytyc in 2007 and is the current as-
 signee of the’348 patent at issue in this litigation. The
Case: 19-2054    Document: 106      Page: 4    Filed: 08/11/2022




 4                     HOLOGIC, INC. v. MINERVA SURGICAL, INC.




 ’348 patent issued in 2015 and claims priority to the
 ’072 application through a series of continuation and divi-
 sional applications.
      The ’348 patent written description states that the in-
 ventors developed an ablation device that eliminates the
 problem of “steam and liquid buildup at the ablation site,”
 which occurred with prior art ablation devices. ’348 patent
 col. 2 ll. 25–30. According to the written description, mois-
 ture buildup in prior art devices “create[d] a path of con-
 ductivity through which current traveling through the
 electrodes” flowed, “prevent[ing] the current from traveling
 into the tissue to be ablated.” Id. at col. 2 ll. 9–12. As the
 written description explains, the current then heated the
 water drawn from the tissue, “turn[ing] the ablation pro-
 cess into a passive heating method in which the heated liq-
 uid around the electrodes cause[d] thermal ablation to
 continue well beyond the desired ablation depths.” Id.
 at col. 2 ll. 15–18. To overcome this moisture problem, the
 written description explains that the claimed devices can
 be constructed so “moisture generated during dehydration
 is actively or passively drawn . . . away from the tissue.”
 Id. at col. 2 ll. 40–45.
      An exemplary ablation device comprises three major
 components: (1) an applicator head, (2) a main body, and
 (3) a handle. Id. at col. 4 ll. 55–58. The applicator head
 “includes an electrode carrying means” with “an array of
 electrodes” on the surface of the electrode carrying means.
 Id. at col. 4 ll. 58–61. The written description explains that
 the electrode carrying means “is preferably a sack formed
 of a material which is non-conductive” and “permeable to
 moisture and/or . . . has a tendency to absorb moisture.” Id.
 at col. 5 ll. 52–57. Enclosed within the electrode array is a
 deflecting mechanism and its deployment structure. Id.
 at col. 13 ll. 8–12. According to the written description, the
 deflecting mechanism is “used to expand and tension the
 [electrode] array for positioning into contact with the tis-
 sue,” id. at col. 12 ll. 5–8, “form[ing] the [electrode] array
Case: 19-2054    Document: 106      Page: 5    Filed: 08/11/2022




 HOLOGIC, INC. v. MINERVA SURGICAL, INC.                     5



 into the substantially triangular shape” that “is particu-
 larly adaptable to most uterine shapes,” id. at col. 14
 ll. 21–24.
     Claim 1 is the only asserted claim of the ’348 patent.
 Because claim 1’s relevance relates to whether it is materi-
 ally broader than claim 31 of the ’072 application, we re-
 produce claim 1 and claim 31 side-by-side in our analysis
 of that question below. See infra p. 14.
                               II
     In November 2015, Hologic sued Minerva in the
 U.S. District Court for the District of Delaware, alleging
 that Minerva’s EAS and the use thereof infringed certain
 claims of the ’348 patent. Minerva, in response, asserted
 various invalidity defenses, including lack of enablement
 and written description. Hologic moved for summary judg-
 ment, arguing that the doctrine of assignor estoppel bars
 Minerva from challenging the validity of the ’348 patent
 claims in district court. The district court agreed, entering
 summary judgment of no invalidity in Hologic’s favor. See
 Hologic, Inc. v. Minerva Surgical, Inc., 325 F. Supp. 3d
 507, 523–25 (D. Del. 2018) (Hologic I). It also granted sum-
 mary judgment of infringement of claim 1 of the ’348 pa-
 tent. See id. at 529–32.
     After a jury trial on the issues of willful infringement,
 damages, and certain state-law counterclaims, both parties
 appealed, raising numerous issues in this court. In its
 cross-appeal, Minerva challenged (among other things) the
 district court’s determination that assignor estoppel pre-
 cluded Minerva from challenging the validity of claim 1 of
 the ’348 patent. It also challenged the district court’s claim
 constructions of two terms in claim 1—“applicator head”
 and “indicator mechanism”—relevant to infringement. We
 concluded that the district court did not abuse its discretion
 in applying the doctrine of assignor estoppel and accord-
 ingly affirmed its summary judgment of no invalidity. Ho-
 logic, Inc. v. Minerva Surgical, Inc., 957 F.3d 1256,
Case: 19-2054    Document: 106      Page: 6    Filed: 08/11/2022




 6                     HOLOGIC, INC. v. MINERVA SURGICAL, INC.




 1267–69 (Fed. Cir. 2020) (Hologic II). We also adopted the
 district court’s constructions of the terms that Minerva
 challenged, thus affirming the district court’s summary
 judgment of infringement. See id. at 1269–70.
     Minerva petitioned the Supreme Court for a writ of cer-
 tiorari, arguing that the doctrine of assignor estoppel “finds
 no support in the statute, [the Supreme] Court’s decisions,
 or the policies the Patent Act serves.” Pet. for Writ of Cert.
 at 14, Minerva Surgical, Inc. v. Hologic, Inc., 141 S. Ct.
 2298 (2021) (No. 20-440). To Minerva, its case provided “a
 uniquely valuable opportunity” for the Court to consider
 “not only whether to abandon the doctrine entirely, but also
 whether to retain the doctrine with clearly defined, narrow
 limits.” Id. at 28–29.
     The Supreme Court granted certiorari and declined Mi-
 nerva’s request to “discard this century-old form of estop-
 pel,” but in doing so clarified that assignor estoppel “comes
 with limits.” Minerva Surgical, Inc. v. Hologic, Inc.,
 141 S. Ct. 2298, 2302, 2309 (2021) (Hologic III). It ex-
 plained that the doctrine “reaches only so far as the equi-
 table principle long understood to lie at its core.” Id.
 at 2302. The Court thus held that assignor estoppel “ap-
 plies only when an inventor says one thing (explicitly or
 implicitly) in assigning a patent and the opposite in litigat-
 ing against the patent’s owner.” Id. at 2304. Put another
 way, the Court explained that “there is no ground for ap-
 plying assignor estoppel” “when the assignor has made nei-
 ther explicit nor implicit representations in conflict with an
 invalidity defense.” Id. at 2310.
     The Supreme Court then considered Minerva’s conten-
 tion that “estoppel should not apply because it was chal-
 lenging a claim that was materially broader than the ones
 [Mr.] Truckai had assigned,” id. at 2310, a contention that
 our precedent had deemed irrelevant, Hologic II, 957 F.3d
 at 1268. The Court disagreed with our conclusion, explain-
 ing that Minerva’s contention was important to whether
Case: 19-2054    Document: 106     Page: 7    Filed: 08/11/2022




 HOLOGIC, INC. v. MINERVA SURGICAL, INC.                    7



 estoppel should apply: “If Hologic’s new claim is materially
 broader than the ones [Mr.] Truckai assigned, then
 [Mr.] Truckai could not have warranted its validity in mak-
 ing the assignment. And without such a prior inconsistent
 representation, there is no basis for estoppel.” Hologic III,
 141 S. Ct. at 2311. The Court thus vacated our judgment
 and remanded for us to address “whether Hologic’s new
 claim is materially broader than the ones [Mr.] Truckai as-
 signed.” Id.
     We therefore reconsider whether the district court
 abused its discretion in determining that assignor estoppel
 barred Minerva’s invalidity defenses in light of the Su-
 preme Court’s guidance.
                         DISCUSSION
     The dispute on remand focuses on whether claim 1 of
 the ’348 patent is materially broader than claim 31 of the
 ’072 application, a claim that was canceled two years be-
 fore NovaCept assigned its intellectual property rights to
 Cytyc (Hologic’s predecessor).
     Minerva argues that every claim pending at the time of
 the 2004 assignment “included an express limitation that
 the applicator head be moisture permeable.” Cross-Appel-
 lant’s Suppl. Br. 4. Minerva concedes that claim 31 did not
 have such a limitation but asserts that claim 31 was can-
 celed in 2002, well before the 2004 assignment, and there-
 fore it was not assigned. Minerva thus argues that Hologic
 cannot assert that Mr. Truckai 1 represented claim 31 was
 valid at the time of the 2004 assignment. Minerva further
 argues that even if Hologic can properly rely on claim 31,
 that claim did not cover a device with a moisture-imperme-
 able applicator head because it did not use the term “appli-
 cator head.” And it argues that the written description


     1  We use “NovaCept” and “Mr. Truckai” interchange-
 ably when referencing the 2004 assignment.
Case: 19-2054    Document: 106     Page: 8   Filed: 08/11/2022




 8                    HOLOGIC, INC. v. MINERVA SURGICAL, INC.




 makes clear that the term “electrode array,” as used in
 claim 31, requires a moisture-permeable electrode array.
 Thus, per Minerva, claim 1 of the ’348 patent—which co-
 vers both moisture-permeable and moisture-impermeable
 devices—is materially broader than claim 31, which is lim-
 ited to moisture-permeable devices.
     Hologic, for its part, responds first that Mr. Truckai
 warranted claim 31’s validity at the time of the assign-
 ment. Hologic acknowledges that claim 31 was canceled
 prior to the 2004 assignment. It argues, however, that the
 context in which this cancelation arose matters: the can-
 celation was “without prejudice” complying with a re-
 striction requirement entered by the Examiner. According
 to Hologic, under standard patent prosecution practice, the
 expectation is that a patent practitioner could have re-in-
 troduced the canceled claim in a continuation or divisional
 application. And further, Hologic notes the Examiner al-
 lowed claim 31 on the merits prior to cancelation. Contin-
 uing, Hologic argues that claim 1 is not materially broader
 than claim 31 because neither claim has any moisture-per-
 meability limitation.
     The questions before us are therefore: (1) whether
 Mr. Truckai warranted claim 31’s validity at the time of as-
 signment, considering the parties’ arguments regarding
 the implications of the 2002 cancelation; and (2) whether
 claim 31 is materially broader than claim 1 of the ’348 pa-
 tent—specifically, whether claim 31 is broad enough to
 cover moisture-impermeable devices, or if instead it is lim-
 ited to moisture-permeable devices. We address each ar-
 gument in turn.
                              I
     We begin our analysis by considering whether claim 31
 was assigned in the 2004 assignment such that
 Mr. Truckai warranted claim 31’s validity as part of that
 assignment. The answer to this question turns on the
Case: 19-2054    Document: 106      Page: 9    Filed: 08/11/2022




 HOLOGIC, INC. v. MINERVA SURGICAL, INC.                     9



 ’072 application’s prosecution history and what it tells an
 objective assignee about why claim 31 was canceled.
     As noted above, Mr. Truckai and his co-inventors filed
 the ’072 application on June 23, 1998, with 31 claims.
 J.A. 40293, 40357–62. On June 21, 1999, the Examiner is-
 sued an office action rejecting claim 31 as anticipated un-
 der 35 U.S.C. § 102. See J.A. 40382–84. Mr. Truckai
 disagreed, arguing in his December 21, 1999 office action
 response that claim 31 was not anticipated by the prior art
 of record. J.A. 40398. Mr. Truckai convinced the Exam-
 iner, who allowed claim 31 on October 3, 2000 (while main-
 taining rejections of other pending claims). J.A. 40416.
     On May 21, 2001, the Examiner issued a restriction re-
 quirement for claim 31 under 35 U.S.C. § 121. Section 121 2
 governs divisional applications and provides that where
 “two or more independent and distinct inventions are
 claimed in one application, the Director may require the
 application to be restricted to one of the inventions.” In the
 restriction requirement, the Examiner explained that cer-
 tain pending claims (including claim 31) were drawn to an
 apparatus for ablating and that other pending claims were
 drawn to a method of ablating. J.A. 40442–43. That is, the
 Examiner concluded that the apparatus claims (including
 claim 31) were distinct inventions from the method claims.
 The Examiner thus required Mr. Truckai to elect which
 claims he wanted to further prosecute in the ’072 applica-
 tion. See 37 C.F.R. § 1.142(a) (“If two or more independent
 and distinct inventions are claimed in a single application,
 the examiner in an Office action will require the applicant



     2   Congress amended § 121 when it enacted the
 Leahy–Smith America Invents Act (AIA).                Pub. L.
 No. 112–29, § 4(a)(2), 125 Stat. 284, 295 (2011). We use the
 version of § 121 that was in effect at the time of the May 21,
 2001 office action.
Case: 19-2054    Document: 106      Page: 10     Filed: 08/11/2022




  10                    HOLOGIC, INC. v. MINERVA SURGICAL, INC.




  in the reply to that action to elect an invention to which the
  claims will be restricted . . . .”).
      On June 5, 2001, Mr. Truckai requested that the Ex-
  aminer withdraw the restriction requirement because the
  Examiner had already allowed claim 31. In the alterna-
  tive, he elected the method claims for further prosecution
  on the merits. The Examiner maintained the restriction
  requirement and noted Mr. Truckai’s election of the
  method claims for further prosecution. In response, on
  February 28, 2002, Mr. Truckai requested that the Exam-
  iner cancel the apparatus claims (including claim 31)
  “without prejudice.” J.A. 40453.
       Looking at the prosecution history as a whole, we agree
  with Hologic that this 2002 cancelation in response to the
  Examiner’s restriction requirement says nothing, implic-
  itly or explicitly, about the patentability of claim 31. Put
  another way, Mr. Truckai canceled claim 31 for reasons
  other than patentability. Indeed, an assignee would have
  understood that the restriction requirement and subse-
  quent cancelation in response to the restriction require-
  ment meant that the patent applicant could later prosecute
  claim 31’s subject matter. This is because non-elected
  claims are “withdrawn from further consideration by the
  examiner,” 37 C.F.R. § 1.142(b), and there is no final pa-
  tentability determination for those withdrawn claims (even
  if the restriction requirement comes after an office action
  on the merits), see id. § 1.142(a); see also Manual of Patent
  Examining Procedure (MPEP) § 810 (explaining that a re-
  striction requirement is distinct from an office action on the
  merits). Rather, an applicant who has canceled a claim in
  response to a restriction requirement can file a divisional
  application with the non-elected claims and proceed sepa-
  rately with prosecution on the merits of those claims. See
  35 U.S.C. § 121 (explaining that “the other invention [can
  be] made the subject of a divisional application”); MPEP
  § 201.06 (“A divisional application is often filed as a result
  of a restriction requirement made by the examiner.”). A
Case: 19-2054    Document: 106      Page: 11     Filed: 08/11/2022




  HOLOGIC, INC. v. MINERVA SURGICAL, INC.                    11



  claim canceled in response to a restriction requirement
  thus travels with the application.
      Accordingly, we disagree with Minerva’s suggestion
  that claim 31, once canceled, could not be assigned, and
  that cancelation of claim 31 was some sort of concession
  that the claim was unpatentable. Although claim 31 was
  canceled for purposes of further prosecution of the ’072 ap-
  plication, cancelation did not nullify the claim, as it re-
  mained viable for further prosecution in a divisional
  application filed by whomsoever owned the ’072 applica-
  tion. A claim canceled in response to a restriction require-
  ment is no less a viable claim just because of its cancelation
  in response to a restriction requirement. The 2004 assign-
  ment assigned not just the rights to the ’072 application,
  but also the rights to any continuation, continuation-in-
  part, or divisional patent applications not yet filed. For
  certain, canceled claim 31 traveled with the ’072 applica-
  tion and its assignment to Hologic. Mr. Truckai signed an
  oath when presenting the ’072 application, in which he
  stated his implicit good-faith belief that the claims in the
  application are patentable and would result in a valid pa-
  tent. See Hologic III, 141 S. Ct. at 2309 n.3. The represen-
  tations in that oath were further reaffirmed twice: First,
  by Mr. Truckai successfully defending claim 31 from the
  Examiner’s anticipation rejection before its cancelation,
  and second, by the 2004 assignment, in which the assignor
  warranted that it had “no present knowledge from which it
  could reasonably conclude” that these assigned intellectual
  property rights were invalid or unenforceable. J.A. 36367
  ¶ 3.9(e). Therefore, Mr. Truckai represented (whether im-
  plicitly or explicitly) that the subject matter of claim 31
  was not invalid. 3



      3   Our holding in this regard is limited to the facts of
  this case. We do not address whether a claim canceled for
Case: 19-2054    Document: 106      Page: 12    Filed: 08/11/2022




  12                   HOLOGIC, INC. v. MINERVA SURGICAL, INC.




                               II
      Having determined that the 2004 assignment included
  a warranty as to claim 31’s validity, we turn now to the
  question of whether claim 1 of the ’348 patent is “materially
  broader” than claim 31 of the ’072 application. This re-
  quires us to construe the assigned and issued claims and
  compare the properly construed claims, focusing on the ma-
  terial aspects of those claims. Because this determination
  rests on principles of claim construction, it is ultimately a
  question of law we review de novo where, as here, it is de-
  cided only on the intrinsic evidence. Teva Pharms. USA,
  Inc. v. Sandoz, Inc., 574 U.S. 318, 331 (2015).
      The parties have significantly narrowed the question
  before us on remand, agreeing on which assigned and new
  claims to compare and also agreeing on what would make
  the new claim “materially broader” than the assigned
  claim. Specifically, the parties agree: (1) that we need only
  compare claim 1 of the ’348 patent to claim 31 of the
  ’072 application (the parties did not identify any other as-
  signed claims relevant to this question); and (2) that
  whether claim 1 is “materially broader” (rather than just
  broader) than claim 31 depends on the difference between
  moisture-permeable and moisture-impermeable devices. 4
  We previously held that claim 1 broadly covers moisture-
  impermeable devices. See Hologic II, 957 F.3d at 1269–70
  (adopting district court’s construction of “applicator head”
  and rejecting Minerva’s construction requiring the claimed
  applicator head be moisture permeable); Cross-Appellant’s
  Suppl. Br. 3 (conceding that claim 1 has been construed “to
  cover devices with moisture impermeable applicator


  reasons other than to comply with a restriction require-
  ment would be part of the 2004 assignment.
      4  Given this agreement, we need not in this case de-
  fine the line between broader claims and materially
  broader claims.
Case: 19-2054    Document: 106      Page: 13   Filed: 08/11/2022




  HOLOGIC, INC. v. MINERVA SURGICAL, INC.                 13



  heads”). Thus, if claim 31 is limited to moisture-permeable
  devices, the parties agree that claim 1 is “materially
  broader” and assignor estoppel would not bar Minerva from
  asserting its invalidity defenses. Claims 1 and 31 are re-
  produced in relevant part below:

       ’348 patent claim 1        ’072 application claim 31

   1. A device for treating a 31. An ablation and/or co-
   uterus comprising:           agulation apparatus for
                                use in delivering energy to
   an elongate member hav-
                                tissue for ablation, the ap-
   ing a proximal portion and
                                paratus comprising:
   a distal portion, the elon-
   gate member comprising an elongate member;
   an outer sleeve and an in-
                                a deployment mechanism
   ner sleeve slidably and co-
                                carried by the elongate
   axially disposed within the
                                member, the deployment
   outer sleeve;
                                mechanism moveable be-
   an applicator head coupled tween a retracted position
   to the distal portion, the and a plurality of laterally
   applicator head defining an expanded positions;
   interior volume and having
                                an electrode array carried
   a contracted state and an
                                by the deployment mecha-
   expanded state, the con-
                                nism;
   tracted state being config-
   ured     for   transcervical a sheath slidably disposed
   insertion and the expanded over the electrode ar-
   state being configured to ray; . . .
   conform to the shape of the
   uterus, the applicator head
   including one or more elec-
   trodes for ablating endome-
   trial lining tissue of the
   uterus; . . .

  ’348 patent col. 19 ll. 9–42; J.A. 40362 (emphasis added to
  disputed limitation).
Case: 19-2054    Document: 106      Page: 14    Filed: 08/11/2022




  14                   HOLOGIC, INC. v. MINERVA SURGICAL, INC.




       At the outset, Minerva and Hologic agree that claim 31
  does not have an express moisture-permeability limitation.
  Cross-Appellant’s Suppl. Br. 4; Appellants’ Suppl. Resp.
  Br. 2. Thus, there is no dispute that the plain claim lan-
  guage—the starting point of any claim construction analy-
  sis, Phillips v. AWH Corp., 415 F.3d 1303, 1312–14 (Fed.
  Cir. 2005)—suggests that claim 31 is not limited to mois-
  ture-permeable devices. Rather, the plain claim language
  is broad enough to encompass moisture-impermeable de-
  vices as well.
      Minerva nevertheless argues that claim 31 cannot
  cover a moisture-impermeable device. First, Minerva fo-
  cuses on the lack of an “applicator head” limitation in
  claim 31, arguing that the claim therefore does “not cover
  a device with a moisture impermeable applicator head.”
  Cross-Appellant’s Suppl. Br. 6. We disagree. Claim 31 is
  an open-ended “comprising” claim. That claim 31 does not
  have an applicator head limitation supports the opposite
  conclusion: that the claim broadly covers both moisture-
  permeable and -impermeable applicator heads.
      Second, Minerva argues that the term “‘electrode array’
  requires a material that is moisture permeable”—i.e., the
  claimed ablation device is moisture-permeable because it
  has a moisture-permeable electrode array. Cross-Appel-
  lant’s Suppl. Br. 8. We disagree, as nothing in the intrinsic
  record supports limiting claim 31 in the way Minerva
  urges. In fact, the principle of claim differentiation sup-
  ports the opposite conclusion. Claim 1 of the ’072 applica-
  tion, for example, recited “an ablation device including an
  electrode array,” with “the electrode array including a fluid
  permeable elastic member.” J.A. 40357. It also recited
  “permitting moisture generated during the dehydration . . .
  to pass into the electrode carrying member.” Id. In other
  words, it expressly recited moisture permeability.
  Claim 16 likewise recited a fluid-permeable electrode ar-
  ray. See J.A. 40359–60 (“an electrode array carried by an
  elongate member, the array including a fluid permeable
Case: 19-2054    Document: 106      Page: 15     Filed: 08/11/2022




  HOLOGIC, INC. v. MINERVA SURGICAL, INC.                    15



  elastic member”). This shows that Mr. Truckai and the
  other inventors knew how to draft claims that require
  moisture permeability. The fact that they chose not to in-
  clude this limitation in claim 31, unlike claims 1 and 16,
  indicates that they did not intend to so limit that claim.
  See Phillips, 415 F.3d at 1314 (“Differences among claims
  can also be a useful guide in understanding the meaning of
  particular claim terms.”).
       Minerva also emphasizes the written description’s dis-
  closure of an embodiment that has “an array of electrodes
  formed on the surface of [an] electrode carrying means”
  that is “permeable to moisture,” arguing that claim 31 is
  therefore limited to a moisture-permeable device. Cross-
  Appellant’s Suppl. Br. 7 (quoting ’348 patent 5 col. 4
  ll. 58–61, col. 5 ll. 52–61). To be sure, the cited portion of
  the written description does reference a moisture-permea-
  ble electrode array. But this description of the “electrode
  carrying means” refers merely to “preferabl[e]” character-
  istics, including permeability “and/or a tendency to absorb
  moisture.” ’348 patent col. 5 ll. 52–61. It is not described
  as a required or mandatory characteristic. Accordingly, it
  is improper to restrict claim 31 to this “preferable” charac-
  teristic. See Comaper Corp. v. Antec, Inc., 596 F.3d 1343,
  1348 (Fed. Cir. 2010) (explaining that we do not “limit[]
  claims to a preferred embodiment”); InterDigital
  Commc’ns, LLC v. Int’l Trade Comm’n, 690 F.3d 1318,
  1328 (Fed. Cir. 2012) (“Because we conclude that the claim
  language is broad enough to include both embodiments, the
  inventors’ failure to include a reference to the alternative



      5    Neither party has cited or relied on the ’072 appli-
  cation’s written description as filed, nor have they identi-
  fied any material differences between the ’072 application’s
  and ’348 patent’s written description. For simplicity, we,
  like the parties, rely on the ’348 patent’s written descrip-
  tion in construing claim 31.
Case: 19-2054    Document: 106      Page: 16    Filed: 08/11/2022




  16                   HOLOGIC, INC. v. MINERVA SURGICAL, INC.




  embodiment in the specification does not justify excluding
  that embodiment from the coverage of the claims.”).
       We acknowledge here, as we did in Hologic II, that the
  written description “emphasizes the importance of mois-
  ture removal,” 957 F.3d at 1269, as reflected in Minerva’s
  citations to descriptions of moisture removal and permea-
  bility in the ’348 patent written description, Cross-Appel-
  lant’s Suppl. Br. 7–8. After considering the intrinsic record
  as a whole, however, we disagree with Minerva’s assertion
  that claim 31 is limited to a moisture-permeable device.
  Accordingly, we hold that claim 1 of the ’348 patent is not
  materially broader than claim 31 of the ’072 application.
                           *   *   *
       As we explained in Hologic II, “Minerva disputed none
  of the pertinent facts” concerning assignor estoppel at the
  district court or on appeal, including: (1) that Mr. Truckai
  executed a broad assignment of his patent rights to Nova-
  Cept and later sold NovaCept to Hologic’s predecessor;
  (2) that NovaCept received appreciable value for those pa-
  tent rights; (3) that Mr. Truckai founded Minerva and used
  his expertise to research, develop, and obtain FDA ap-
  proval for Minerva’s EAS; (4) that his job responsibilities
  included bringing the EAS to market to compete with Ho-
  logic; and (5) that he is in privity with Minerva. 957 F.3d
  at 1268. Thus, in view of our determination that claim 1 of
  the ’348 patent is not materially broader than claim 31 of
  the ’072 application, we conclude that the district court did
  not abuse its discretion in applying the doctrine of assignor
  estoppel. We thus affirm the district court’s summary
  judgment of no invalidity as to claim 1 of the ’348 patent.
                         CONCLUSION
      We have considered Minerva’s remaining arguments
  and find them unpersuasive. For the foregoing reasons, we
  hold that Minerva is estopped from challenging the validity
  of the ’348 patent claims based on the doctrine of assignor
Case: 19-2054    Document: 106       Page: 17   Filed: 08/11/2022




  HOLOGIC, INC. v. MINERVA SURGICAL, INC.                  17



  estoppel. We therefore affirm the district court’s summary
  judgment that claim 1 of the ’348 patent is not invalid.
       Many portions of our earlier judgment were unaffected
  by the Supreme Court’s vacate and remand. We therefore
  reinstate our earlier judgment (1) affirming the district
  court’s denial of Hologic’s motions for a permanent injunc-
  tion, enhanced damages, and ongoing royalties for infringe-
  ment of the asserted claims of U.S. Patent No. 6,827,183;
  (2) affirming the district court’s summary judgment of in-
  fringement of claim 1 of the ’348 patent; (3) affirming the
  district court’s denial of Hologic’s requests for supple-
  mental damages and for increased and enhanced supple-
  mental damages; and (4) vacating the district court’s
  award of pre-and post-judgment interest on the supple-
  mental-damages award and remanding with instructions
  to calculate the interest award in accordance with Ho-
  logic II.
    AFFIRMED-IN-PART, VACATED-IN-PART, AND
                  REMANDED
                             COSTS
  No costs.